Exhibit 10.1(f)

 

RESTRICTED STOCK AGREEMENT

NABORS INDUSTRIES, INC.

 

This Restricted Stock Grant  (“Restricted Stock Grant”)  between Nabors
Industries, Inc. (“NII”), acting on behalf of Nabors Industries Ltd. (“NIL” or
the “Company”), and William Restrepo (“Grantee”), an Eligible Recipient,
 contains the terms and conditions under which the Compensation Committee of the
Board (the “Committee”), has awarded to Grantee, as of [______] (the “Date of
Grant”) and pursuant to the Nabors Industries Ltd. 2016 Stock Plan (“2016
Plan”), certain restricted Common Shares of the Company to incentivize Grantee
to contribute to the success of the Company.    The applicable terms of the 2016
Plan are incorporated in this Restricted Stock Grant by reference. Capitalized
terms used but not defined herein shall have the meanings set forth in the 2016
Plan.

 

 

RESTRICTED STOCK GRANT

 

In accordance with the terms of the 2016 Plan, the Committee has made this
Restricted Stock Grant and concurrently has issued or transferred to the Grantee
Common Shares upon the following terms and conditions:

 

SECTION 1.  Number of Shares.  The number of shares awarded under this
Restricted Stock Grant is [_____] (the “Award”).

 

SECTION 2.  Rights of the Grantee as Shareholder.  The Grantee, as the owner of
the Common Shares issued or transferred pursuant to this Restricted Stock Grant,
is entitled to all the rights of a shareholder of NIL, including the right to
vote, the right to receive dividends payable either in stock or in cash, and the
right to receive shares in any recapitalization of the Company, subject,
however, to the restrictions stated in this Restricted Stock Grant.  If the
Grantee receives any additional shares by reason of being the holder of the
Common Shares issued or transferred under this Restricted Stock Grant or of the
additional shares previously distributed to the Grantee, all of the additional
shares shall be subject to the provisions of this Restricted Stock
Grant.  Initially, the Common Shares will be held in an account maintained with
the processor under the 2016 Plan (the “Account”).  At the discretion of NIL,
NIL may provide the Grantee with a certificate for the shares, which would bear
a legend as described in Section 5.

 

SECTION 3.  Restriction Period.  The period of restriction (“Restriction
Period”) for the Common Shares issued under this Restricted Stock Grant (the
“Restricted Shares”) shall commence on the Date of Grant and shall lapse, if at
all, as follows:

 

(a) The Committee, in its sole discretion, has established target Performance
Goals based on the Company’s Total Shareholder Return (“TSR Targets”), which
will be measured over a three-fiscal-year performance cycle commencing on
[______] and ending on [______] (such period, the “Performance Cycle”).  Total
Shareholder Return (“TSR”) is the percentage increase in the value of shares
over the Performance Cycle, based on the average closing share price for the
thirty (30) consecutive business days prior to the start of the Performance
Cycle and the average closing share price for the last thirty (30) consecutive
business days in the Performance Cycle.  The increase is calculated as the sum
of (i) the change in share price and (ii) the value of dividends declared during
the Performance Cycle, assuming such dividends are reinvested in additional
shares as of the date they are declared. The Company’s TSR will be compared to
the TSR of a peer group (the “Peer Group”)





1

--------------------------------------------------------------------------------

 



comprised of Halliburton Co.; Baker Hughes, Inc.; Ensco plc.; Weatherford
International Ltd.; Diamond Offshore Drilling Inc.; Noble Corp.; Helmerich &
Payne Inc.; Rowan Companies plc.; Superior Energy Services, Inc.; Patterson-UTI
Energy, Inc.; Schlumberger Limited; Atwood Oceanics Inc.; TechnipFMC plc;
National Oilwell Varco, Inc.; and Transocean Ltd. to determine relative TSR
(“RTSR”). The Peer Group may be adjusted by the Committee from time to time
during or at the conclusion of the Performance Cycle, in its sole discretion
after consultation with Grantee,  in the event any of the companies in the Peer
Group cease to be publicly traded or in response to a merger, consolidation or
divestiture activity amongst companies, available public reporting or other
events actually or potentially affecting the composition of the Peer Group.  Any
such adjustments shall be prescribed in a manner that strives to meet the
requirements of Section 162(m) of the Code.

 

(b)  Restrictions will lapse based upon TSR relative to the Peer Group, pursuant
to the schedule on Exhibit A.  The Committee shall have sole discretion to
determine which RTSR level has been achieved (if any) and whether the
restrictions shall lapse on any or all of the Restricted Shares. The Committee’s
determinations pursuant to the exercise of discretion with respect to all
matters described in this paragraph shall be final and binding on the Grantee.
 The Committee shall make this determination within sixty (60) days following
the end of the Performance Cycle or as soon as administratively practicable
thereafter, with any lapses to occur as of the date of determination (the “TSR
Vesting Date”).

 

(c)  If, as of the TSR Vesting Date, the Compensation Committee determines that
restrictions shall lapse for less than 100% of the Restricted Shares, (x)
neither the Grantee nor any of his heirs, beneficiaries, executors,
administrators or other personal representatives shall have any further rights
whatsoever in or with respect to any of the remaining Restricted Shares and all
such shares shall be forfeited to NIL without consideration.

 

(d)  In the event of termination of the Grantee’s employment by reason of
Disability (as defined in his employment agreement effective March 3, 2014)  or
death, fifty percent (50%) of the unvested Restricted Shares held by Grantee or
his designated beneficiary (as applicable) shall become vested on the TSR
Vesting Date.    

 

(e)  In the event of termination of the Grantee’s employment either by the
Grantee for Constructive Termination Without Cause, or by the Company Without
Cause (each as defined in his employment agreement effective March 3, 2014),
fifty percent (50%) of the unvested Restricted Shares held by Grantee shall
become vested on the TSR Vesting Date.

 

(f)  Anything herein notwithstanding, in the event of the termination of the
Grantee’s employment by the Company for Cause or by the written voluntary
resignation of the Grantee (each as contemplated in Grantee’s employment
agreement effective March 3, 2014),  the Grantee shall forfeit any Restricted
Shares to the extent the restrictions on those shares have not lapsed as of the
date the Executive’s employment is terminated. 

 

(g) Upon the release of the Restricted Shares from the restrictions, the
Restricted Shares held by Grantee or his designated beneficiary (as applicable)
shall be distributed to Grantee or his designated beneficiary (as applicable).
No fractional Common Shares will be issued. If the calculation of the number of
Common Shares to be issued results in fractional shares, then the number of
Common Shares will be rounded up to the nearest whole Common Share.





2

--------------------------------------------------------------------------------

 



SECTION 4.  Terms and Conditions.  The Award is subject to the following terms
and conditions:

 

(a) The Award made to Grantee shall be for the benefit of the Grantee, his
heirs, devisees, legatees or assigns at any time.

 

(b) Except as otherwise expressly provided herein, this Restricted Stock Grant
is subject to, and NII and the Grantee agree to be bound by, all the terms and
conditions of the 2016 Plan, as the same may have been amended from time to time
in accordance with its terms.  Pursuant to the 2016 Plan, the Board or the
Committee is vested with conclusive authority to interpret and construe the 2016
Plan and this Restricted Stock Grant, and is authorized to adopt rules and
regulations for carrying out the 2016 Plan.  Further, the parties reserve the
right to clarify or amend this Restricted Stock Grant on mutually acceptable
terms in any manner which would have been permitted under the 2016 Plan as of
the Date of Grant.

 

SECTION 5.  Legend on Certificates.  Any certificate evidencing ownership of
Common Shares issued or transferred pursuant to this Restricted Stock Grant that
is delivered during the Restriction Period shall bear the following legend on
the back side of the certificate:

 

These shares have been issued or transferred subject to a Restricted Stock Grant
and are subject to certain restrictions as more particularly set forth in a
Restricted Stock Grant Agreement, a copy of which is on file with  Nabors
Corporate Services, Inc.

 

At the discretion of NIL, NIL may hold the Common Shares issued or transferred
pursuant to this Restricted Stock Grant in an Account as described in Section 2,
otherwise hold them in escrow during the Restriction Period, or issue a
certificate to the Grantee bearing the legend set forth above.

 

SECTION 6.  Section 83(b) Election.  If the Grantee makes an election pursuant
to Section 83(b) of the Internal Revenue Code, the Grantee shall promptly (but
in no event after thirty (30) days from the Date of Grant) file a copy of such
election with NIL, and cash payment for taxes shall be made at the time of such
election.

 

SECTION 7.  Withholding Tax.  Before NIL removes restrictions on transfer from
the Account or delivers a certificate for Common Shares issued or transferred
pursuant to this Restricted Stock Grant that bears no legend or otherwise
delivering shares free from restriction, the Grantee shall be required to pay to
NIL or to NII the amount of federal, state or local taxes, if any, required by
law to be withheld (“Withholding Obligation”).  Subject to any Company policy in
effect from time to time, NIL will withhold the number of shares required to
satisfy any Withholding Obligation, and provide to Grantee a net balance of
shares (“Net Shares”) unless NIL receives notice not less than five (5) days
before any Withholding Obligation arises that Grantee intends to deliver funds
necessary to satisfy the Withholding Obligation in such manner as NIL may
establish or permit.  Notwithstanding any such notice, if Grantee has not
delivered funds within fifteen (15) days after the Withholding Obligation
arises, NIL may elect to deliver Net Shares.

 

SECTION 8.  Notices and Payments.  Any notice to be given by the Grantee under
this Restricted Stock Grant shall be in writing and shall be deemed to have been
given only upon receipt by the Stock Plan Administrator of Nabors Corporate
Services, Inc. at the offices of Nabors Corporate Services, Inc. in Houston,
Texas, or at such address as may be communicated in writing to the Grantee from
time to time.  Any notice or communication by NIL or NII to the Grantee under
this Restricted Stock





3

--------------------------------------------------------------------------------

 



Grant shall be in writing and shall be deemed to have been given if sent to the
Grantee at the address listed in the records of NIL or at such address as
specified in writing to NIL by the Grantee.

 

SECTION 9.  Waiver.  The waiver by NIL of any provision of this Restricted Stock
Grant shall not operate as, or be construed to be, a waiver of the same or any
other provision of this Restricted Stock Grant at any subsequent time for any
other purpose.

 

SECTION 10.  Governing Law & Severability.  The Plan and all rights and
obligations thereunder shall be construed in accordance with and governed by the
laws of the State of Delaware.  If any provision of this Restricted Stock Grant
should be held invalid, the remainder of this Restricted Stock Grant shall be
enforced to the greatest extent permitted by applicable law, it being the intent
of the parties that invalid or unenforceable provisions are severable.

 

SECTION 11.  Entire Agreement.  This Restricted Stock Grant, together with the
Plan, contains the entire agreement between the parties with respect to the
subject matter and supersedes any and all prior understandings, agreements or
correspondence between the parties.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Restricted Stock
Grant as of the day and year first written above. 

 

 

 

 

NABORS INDUSTRIES, INC.

 

 

 

 

By:

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

WILLIAM RESTREPO

 





4

--------------------------------------------------------------------------------

 



Exhibit A

 

 

 

 

 

 

 

PERCENTAGE OF

RTSR RANK

SHARES

 

EARNED

1, 2 or 3

100%

4 or 5

75%

6 or 7

60%

8 or 9

50%

10 or 11

40%

12 or 13

25%

14, 15 or 16

0%

 

5

--------------------------------------------------------------------------------